       Case 19-15104            Doc 27        Filed 07/12/19 Entered 07/12/19 14:11:18                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Tarhonda Jones                                            )                Chapter 13
                                                                 )                Case No. 19 B 15104
         Debtor(s)                                               )                Judge Timothy A Barnes

                                                       Notice of Motion

     Tarhonda Jones                                                            Debtor A ttorney: Semrad Law Firm LLC
     18028 Greenview Terrace                                                   via Clerk's ECF noticing procedures
     Country Club HIlls, IL 60478


                                                                               >    Dirksen Federal Building
On August 01, 2019 at 10:30 am, I will appear at the location listed to the    >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 744
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Saturday, July 13, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 05/25/2019.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to address the proof of claim filed by the Internal Revenue Service regarding unfiled tax returns
     for tax year(s) 2016.

4.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

5.   The debtor(s) have failed to amend schedule H to list co-signed debt.

6. The debtor failed to amend schedule A to check the box for property type.

7.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
